Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  November 21, 2018                                                                  Stephen J. Markman,
                                                                                                Chief Justice

  156189                                                                                   Brian K. Zahra
                                                                                   Bridget M. McCormack
                                                                                         David F. Viviano
                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                        Kurtis T. Wilder
            Plaintiff-Appellee,                                                     Elizabeth T. Clement,
                                                                                                     Justices
  v                                                        SC: 156189
                                                           COA: 332190
  TRAVIS TRAVON SAMMONS,                                   Saginaw CC: 15-041848-FC
             Defendant-Appellant.
  _____________________________________/

         By order of April 4, 2018, the prosecuting attorney was directed to answer the
  application for leave to appeal the July 6, 2017 judgment of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and we direct the Clerk to schedule oral argument on the application.
  MCR 7.305(H)(1).

         We further ORDER the Saginaw Circuit Court, in accordance with Administrative
  Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint
  attorney Christine DuBois, if feasible, to represent the defendant in this Court. If this
  appointment is not feasible, the trial court shall, within the same time frame, appoint
  other counsel to represent the defendant in this Court.

          The appellant shall file a supplemental brief within 42 days of the date of the order
  appointing counsel, addressing whether (1) the show-up identification procedure was
  impermissibly suggestive, see People v Kurylczyk, 443 Mich. 289, 303-306 (1993); (2) if
  so, whether the identification was nonetheless sufficiently reliable so that it was properly
  admitted, Perry v New Hampshire, 565 U.S. 228, 238-239 (2012); and (3) if improperly
  admitted, whether it is more probable than not that the erroneous admission of the
  identification through the detective’s testimony affected the outcome of the trial. People
  v Lukity, 460 Mich. 484, 496 (1999).

        In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. The
                                                                                                                2

appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
within 14 days of being served with the appellee’s brief. The parties should not submit
mere restatements of their application papers.

       The Prosecuting Attorneys Association of Michigan and the Criminal Defense
Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court
for permission to file briefs amicus curiae.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 21, 2018
        a1114
                                                                              Clerk